DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13-14 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulphonyl)imide and lithium trifluoromethanesulfonimide (LiTFSI). However, these three compounds are identical and are represented by the formula LiN(CF3SO2)2.

	Claim 13 recited the limitation “wherein the polyvinyl phosphonate forms a crosslinked network with an amide group selected from N,N-dimethylacetamide, N,N- diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, or a combination thereof” in lines 1-3, which renders the meaning of the claim indefinite. Calling a molecule, such as N,N-dimethylacetamide, N,N- diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, an amide group renders the metes and bounds of the claim indefinite. Because of this indefiniteness, art is not applied to claim 13 and its dependents.

Claim 14 recites the limitation "the molecule " in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 25 recites the limitation “a polyvinyl phosphonate polymer comprising chains of a phosphonate vinyl monomer” in lines 1-2. This limitation renders the meaning of the claim indefinite. Does applicant intend to further include an additional polyvinyl phosphonate polymer to that of claim 1 or is it supposed to be the a polyvinyl phosphonate polymer of claim 1? In order to further prosecution the examiner is interpreting this limitation to be a polyvinyl phosphonate polymer comprising chains derived from a phosphonate vinyl monomer, following the instant application p. 3 lines 19-20.

Claim 26 is also rejected for being dependent upon the rejected claim 25 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-15, 21, 23-25, 27 and 35 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hasegawa US5972539A.

Regarding claim 1,  Hasegawa teaches a rechargeable lithium battery (Hasegawa, Cols. 1-14, Fig. 1, compounds I-XIV, formulas 1-4) comprising 
an anode (Hasegawa, Fig. 1, negative electrode 1), 
a cathode (Hasegawa, Fig. 1, positive electrode 3), 
and a solid-state electrolyte in ionic communication with the anode and the cathode (Hasegawa, col. 1 line 40 – col. 2 line 49, Fig. 1, solid electrolyte layer 5), the examiner notes that examples 6-8 of Hasegawa teach the optional limitation of a quasi-solid electrolyte,
 wherein the electrolyte comprises a polyvinyl phosphonate polymer comprising chains derived from a phosphonate vinyl monomer (Hasegawa, col. 3 line 34 – col. 4 line 59, col. 9 lines 1-10,  formula 2)
and a lithium salt dispersed or dissolved in the polymer (Hasegawa, col. 1 lines 40-45, col. 3, lines 34-39, col. 8 lines 57-59), 
wherein the lithium salt occupies a weight fraction from 2 to 20 wt% based on the polymer (Hasegawa, col. 9 lines 25-34) which has a molecular weight in the range of 200 to 50,000 (Hasegawa, col. 7 lines 47-49), giving a weight fraction from 2% to 17% based on the total weight of the lithium salt and the polymer, which falls within the claimed range of 0.1% to 50% based on the total weight of the lithium salt and the polyvinyl phosphonate combined.

Regarding claim 2, Hasegawa further discloses wherein the phosphonate vinyl monomer is selected from phosphonate bearing (meth)acrylic monomers (Hasegawa, col. 3 line 34 – col. 4 line 59, col. 9 lines 1-24,  formula 2, compounds VIII-XIV).

Regarding claim 3, Hasegawa teaches all of the limitation of claim 2 as set forth above, wherein the phosphonate bearing (meth)acrylic monomer is selected from a monomer having a phosphonate group linked to the acrylate double bond (Hasegawa,  formula 2, compounds VIII-XIV).

Regarding claim 4, Hasegawa additionally discloses wherein the lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid lithium salt, or a combination thereof (Hasegawa col. 9 lines 25-34)

Regarding claims 5 and 6, Hasegawa additionally discloses wherein the electrolyte further comprises from 0.1% to 50% by weight of a non-aqueous liquid solvent dispersed in the polymer, based on the total weight of the lithium salt, the polymer, and the non-aqueous liquid solvent combined (Hasegawa, col. 9 lines 53-63) and wherein the liquid solvent is selected. from a 1,3-dioxolane (DOL), sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), propylene carbonate (PC), gamma.-butyrolactone (γ-BL), an ionic liquid solvent, or a combination thereof (Hasegawa, col. 9 lines 53-60)

Regarding claims 7 and 8, specific compounds of the Markush group recited in claim 6 do not further limit the group to compounds selected from a sulfone or sulfide and further limited to compounds selected from a vinyl sulfone or sulfide, as recited in claims 7 and 8, respectively. Claim 6 still allows for compounds as recited above and as taught by Hasegawa (see claim 6 above). The limitations of claim 7 (sulfone or sulfide) and claim 8 (vinyl sulfone or sulfide) are still met as sulfone or sulfide and vinyl sulfone or sulfide are not required.

Regarding claims 9-12, similar remarks to claims 7 and 8 apply to the limitations of claim 9 (nitrile), claim 10 (phosphate), claim 11 (phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite) and claim 12 (siloxane or silane) as claim 6 still allows for compounds as recited above and as taught by Hasegawa (see claim 6 above) and the limitations of claims 9-12 are met as nitrile, phosphate, phosphonate, phosphonic acid, phosphazene, phosphite, siloxane, or silane are not required.

Regarding claims 14 and 15, Hasegawa discloses wherein the phosphonate vinyl monomer is crosslinked by a crosslinking agent that comprises a compound having at least one reactive group selected from an acrylic group in the molecule (Hasegawa, compounds X and XI) and wherein the phosphonate vinyl monomer is crosslinked by a crosslinking agent selected from poly(ethylene glycol) diacrylate (Hasegawa, compounds X and XI).

Regarding claim 18, Hasegawa additionally teaches wherein said polymer forms a mixture, copolymer, semi-interpenetrating network, or simultaneous interpenetrating network with a second polymer selected from poly(acrylonitrile) or poly(methyl methacrylate) (Hasegawa, col.10 lines 4-8).

Regarding claim 21, Hasegawa also discloses the lithium battery which is a lithium-ion cell (Hasegawa, col. 10 lines 26-35, Fig. 1).

Regarding claim 23, Hasegawa also teach the lithium battery which is a lithium-ion cell wherein the anode comprises an anode active material consisting of carbon (Hasegawa, col. 11 lines 5-8).

Regarding claim 24, Hasegawa discloses further comprising a separator disposed between the anode and the cathode wherein the separator comprises the quasi-solid or solid-state electrolyte (Hasegawa, col. 13, lines 1-12).

Regarding claim 25, Hasegawa also teaches wherein the electrolyte comprises a polyvinyl phosphonate polymer comprising chains derived from a phosphonate vinyl monomer (Hasegawa, col. 3 line 34 – col. 4 line 59, col. 9 lines 1-10,  formula 2) and a lithium salt dissolved or dispersed in the polyvinyl phosphonate polymer (Hasegawa, col. 1 lines 40-45, col. 3, lines 34-39, col. 8 lines 57-59).

Regarding claim 27, Hasegawa discloses an electrolyte composition (Hasegawa, cols. 1-14, Fig. 1) comprising
a lithium salt and an initiator or a crosslinking agent dissolved or dispersed in a reactive liquid medium including a reactive phosphonate vinyl monomer (Hasegawa, col. 9 lines 35-46).

Regarding claim 35, Hasegawa teaches an electrolyte composition (Hasegawa, Cols. 1-14, Fig. 1) comprising
a non-aqueous liquid solvent, a lithium salt, and a reactive phosphonate vinyl monomer dissolved in the liquid solvent, wherein the reactive phosphonate vinyl monomer is selected from the group consisting of phosphonate bearing allyl monomers, phosphonate bearing vinyl monomers, phosphonate bearing styrenic monomers, phosphonate bearing (meth)acrylic monomers (Hasegawa, col. 3 line 34 – col. 4 line 59, col. 9 lines 1-10,  formula 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US5972539A in view of Hu CN111916661A (using machine English translation provided).

Regarding claim 16, Hasegawa also teaches the flame-retardant electrolyte comprising phosphorous bearing compounds as discussed above in claim 1, but not explicitly teach wherein said electrolyte further comprises a flame-retardant additive selected from a halogenated flame retardant, phosphorus-based flame retardant, melamine flame retardant, metal hydroxide flame retardant, silicon-based flame retardant, phosphate flame retardant, biomolecular flame retardant, or a combination thereof.
Hu discloses a rechargeable lithium battery comprising an anode, a cathode, and a quasi-solid or solid-state electrolyte in ionic communication with the anode and the cathode (Hu, pp. 1-9, Table 1) and further teaches wherein said electrolyte further comprises a flame-retardant additive selected from a phosphorus-based flame retardant (Hu, p. 2 lines 38-43) ensuring cycle performance and improving the safety (Hu, p. 3 lines 52-55).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu in the rechargeable lithium battery of Hasegawa wherein said electrolyte further comprises a flame-retardant additive selected from a phosphorus-based flame retardant to maintain performance improving the safety of the battery.

Regarding claim 17, modified Hasegawa teaches all of the limitations of claim 16 as set forth above, though Hasegawa does not teach wherein said flame retardant additive is in a form of encapsulated particles comprising the additive encapsulated by a shell of a substantially lithium ion-impermeable and liquid electrolyte-impermeable coating material, wherein said shell is breakable when exposed to a temperature higher than a threshold temperature. 
Hu additionally discloses wherein said flame retardant additive is in a form of encapsulated particles comprising the additive encapsulated by a shell of a substantially lithium ion-impermeable and liquid electrolyte-impermeable coating material, wherein said shell is breakable when exposed to a temperature higher than a threshold temperature (Hu, p. 3 line 27 – p. 4 line 28) improving the flame retardant properties of the battery and preventing thermal runaway (Hu, p. 4 lines 2-3 and 27-28).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Hu in the rechargeable lithium battery of modified Hasegawa wherein said flame retardant additive is in a form of encapsulated particles comprising the additive encapsulated by a shell of a substantially lithium ion-impermeable and liquid electrolyte-impermeable coating material, wherein said shell is breakable when exposed to a temperature higher than a threshold temperature to prevent thermal runaway and improve the flame retardant properties of the battery.

Claim(s) 19-20, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US5972539A in view of Moon KR20160037061A (using machine English translation provided).

Regarding claims 19 and 20, Hasegawa teaches all of the limitations of claim 1 as set forth above. Hasegawa does not teach wherein said polymer further comprises an inorganic solid electrolyte material in a fine powder form having a particle size from 2 nm to 30 μm, wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer and wherein said particles of inorganic solid electrolyte material are selected from an oxide type, sulfide type, hydride type, halide type, borate type, phosphate type, lithium phosphorus oxynitride (LiPON), garnet-type, lithium superionic conductor (LISICON) type, sodium superionic conductor (NASICON) type, or a combination thereof.
Moon discloses a rechargeable lithium battery comprising an anode, a cathode, and a quasi-solid or solid-state electrolyte in ionic communication with the anode and the cathode (Moon, pp. 1-29, Figs. 1-20) the electrolyte comprising chains derived from phosphate and vinyl containing monomers (Moon, p. 15 lines 29-31) a lithium salt dissolved or dispersed in the polymer comprising LiTFSI (Moon, p. 24, lines 50-56) at 10% by volume. Moon further teaches wherein said polymer further comprises an inorganic solid electrolyte material in a fine powder form having a particle size from 1 nm to 100 nm (Moon, p. 12 line 22), which falls within the claimed range of 2 nm to 30 μm, and wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer and wherein said particles of inorganic solid electrolyte material are selected from an oxide type (Moon, p. 12 lines 18-29) improving the mechanical properties of the electrolyte without deteriorating ion conductivity (Moon, p. 12 lines 25-26).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable lithium battery of Hasegawa with the teachings of Moon wherein said polymer further comprises an inorganic solid electrolyte material in a fine powder form having a particle size 2 nm to 30 μm, and wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer and wherein said particles of inorganic solid electrolyte material are selected from an oxide type, improving the mechanical properties of the electrolyte without deteriorating ion conductivity.

Regarding claim 22, Hasegawa teaches wherein the cathode comprises a cathode active material comprising metal oxides such as nickel oxide, cobalt oxide, titanium oxide and the like, and metal sulfides such as molybdenum sulfide, iron sulfide and the like (Hasegawa, col.10 lines 38-42) but not explicitly disclose wherein the cathode comprises a cathode active material selected from lithium nickel manganese oxide (LiNiaMn2-aO4, 0<a<2), lithium nickel manganese cobalt oxide (LiNinMnmCo1-n-mO2, 0<n<1, 0<m<1, n+m<1), lithium nickel cobalt aluminum oxide (LiNicCodAl1-c-dO2, 0<c<1, 0<d<1, c+d<1), lithium manganate (LiMn2O4), lithium iron phosphate (LiFePO4), lithium manganese oxide (LiMnO2), lithium cobalt oxide (LiCoO2), lithium nickel cobalt oxide (LiNipCo1-pO2, 0<p<1), or lithium nickel manganese oxide (LiNiqMn2-qO4, 0<q<2).
Moon discloses wherein the cathode comprises a cathode active material selected from lithium cobalt oxide, lithium nickel cobalt manganese oxide, lithium iron phosphate, and lithium manganese oxide (Moon, p. 18 lines 5-48) as known art effective materials for use as cathode active material in rechargeable lithium batteries (Moon, p. 18 lines 7-8), ensuring robust operation of the battery. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable lithium battery of Hasegawa with the teachings of Moon wherein the cathode comprises a cathode active material selected from lithium cobalt oxide, lithium nickel cobalt manganese oxide, lithium iron phosphate, and lithium manganese oxide ensuring robust operation of the battery.

Regarding claim 26. Hasegawa teaches all of the limitations of claim 25 as set forth above, but does not explicitly disclose the rechargeable lithium battery further comprising polymeric fibers, ceramic fibers, glass fibers, or a combination thereof, which are dispersed in or bonded by the polyvinyl phosphonate polymer.
Moon teaches wherein the rechargeable lithium battery further comprising glass fibers which are dispersed in or bonded by the polymer in the electrolyte (Moon, p. 19 lines 48-49) thereby the solid electrolyte may also comprise the separator reducing manufacturing steps and cost (Moon, p. 19 lines 49-50). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable lithium battery of Hasegawa with the teachings of Moon wherein the rechargeable lithium battery further comprising glass fibers which are dispersed in or bonded by the polymer in the electrolyte in order to reduce production costs.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang US20100003604A1 (discloses a phosphate-based fire resistant electrolyte),
Hu, Jianlin, et al. "A new phosphonamidate as flame retardant additive in electrolytes for lithium ion batteries." Journal of Power Sources 197 (2012): 297-300 (discloses a phosphonate flame retardant additive),
Yoon US20210098791A1 (discloses a fire resistant electrolyte),
Yasuda US20210320322A1 (discloses a fire resistant electrolyte),
Zheng, Jinyun, et al. "The polymerization capability of alkenyl phosphates and application as gel copolymer electrolytes for lithium ion batteries with high flame-retardancy." Reactive and Functional Polymers 149 (2020): 104535 (discloses a phosphonate-based fire resistant quasi-solid electrolyte).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728